Exhibit 77I Item 77(i): Terms of new or amended securities LORD ABBETT INVESTMENT TRUST AMENDMENT TO DECLARATION AND AGREEMENT OF TRUST An Amendment to the Declaration and Agreement of Trust of Lord AbbettInvestment Trust, a Delaware Statutory Trust (the “Trust”), executed on December 13, 2007, with an effective date of December 14, 2007, is hereby incorporated by reference to the Post-Effective Amendment No. 53 to the Trust’s Registration Statement filed on December 14, 2007. The Amendment changed the name of (1) the Lord Abbett Limited Duration U.S. Government & Government Sponsored Enterprises Fund to "Lord Abbett Short Duration Income Fund" and (2) the Lord Abbett U.S. Government & Government Sponsored Enterprises Fund to "Lord Abbett Income Fund".
